Citation Nr: 1715668	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing in March 2013.  A copy of the hearing transcript is of record.

The matter was previously remanded by the Board in a June 2014 decision.  It has been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is needed before this case can be adjudicated.  The Veteran carries current mental health diagnoses, including depression and adjustment disorder.  See, e.g., December 2009 Treatment Records from the Central Arkansas Veterans Healthcare System Primary Care Clinic.  The record also reflects that the Veteran has taken prescribed psychotropic medication on a consistent basis during the appeal period, and has received treatment, including counseling and group therapy, for his mental health issues. However, a VA examiner with whom the Veteran met in August 2014 indicated the Veteran had no current mental health diagnosis, nor any history of mental health diagnoses.  A November 2014 VA opinion, sought for clarification, elaborated that the prior examiner's "intent was to state that the Veteran did not have a mental health condition related to his time in the military," adding, "[t]his is the way [disability benefit questionnaires] are completed within our facility." The Veteran was afforded another VA examination in December 2014.  That examiner opined that the Veteran "does not describe any symptoms that fit a DSM-5 diagnosis," elaborating that the Veteran shows "[n]o indication of any current psychiatric symptoms."  Unfortunately, none of the VA examiners adequately addressed the Veteran's documented diagnoses during the appeal period.  As such, the claim must be remanded for a new VA examination and opinion that specifically addresses the diagnoses of record. McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  

Additionally, the Veteran has credibly and competently reported that he had psychiatric symptoms in service and after service prior to his initial hospitalization in 2002. However, the November 2014 opinion provided states that the Veteran's military records do not contain any mental health treatment and there was no mental health treatment until 2002, rendering this opinion inadequate. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).
  
Further, the record indicates that the Veteran receives Social Security Administration (SSA) disability benefits.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as SSA.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(2).  The claims file is bare of records associated with the Veteran's SSA disability claims.  These records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder, and should secure any outstanding, relevant VA medical records, to include records from the Central Arkansas Veterans Healthcare System dated since March 2014.

2. The AOJ should attempt to obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran as well as the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, giving particular attention to the Veteran's statements indicating psychiatric symptoms in and since service.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should identify all current psychiatric disorders.  

Then, for each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

Should the Veteran be found not to have any current psychiatric disorder, the examiner is asked to reconcile that finding with the Veteran's psychiatric diagnoses of record, including depressive disorder and adjustment disorder, and explain why those diagnoses were unwarranted at the time; OR

If the examiner does not find that these diagnoses were inaccurate, but that any prior disability has resolved, the examiner should provide an opinion as to whether these psychiatric disabilities, valid at the time rendered, were related to the Veteran's active service, with consideration of the lay statements by the Veteran as to symptoms in and after service.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


